UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
LAURICE GILBERT,                                                 :
                                                                 :     Case No. 1:19-cv-2968
                      Petitioner,                                :
                                                                 :
vs.                                                              :
                                                                 :     OPINION & ORDER
WARDEN NEIL TURNER,                                              :     [Resolving Doc. 6]
                      Respondent.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On December 23, 2019, Laurice Gilbert petitioned for habeas corpus relief

under 28 U.S.C. § 2254. 1 In response, Warden Neil Turner moved to transfer this case to

the Sixth Circuit, arguing that Gilbert’s petition is a second or successive petition under 28

U.S.C. § 2244(b)(3). 2

          Because the Court agrees that Gilbert’s petition is a successive petition, the

Court TRANSFERS this case to the Sixth Circuit.

                                                                I.   Background

          In 2007, an Ohio state jury convicted Petitioner Gilbert of two counts of aggravated

murder and two counts of aggravated robbery, each with firearm specifications. 3 The state

trial court sentenced Gilbert to 33 years to life in prison. 4 On direct appeal, a state

appellate court reversed one aggravated robbery conviction and affirmed the other

convictions. 5 The Ohio Supreme Court affirmed. 6



1
  Doc. 1.
2
  Doc. 6. Petitioner did not respond to Respondent’s motion to transfer.
3
  State v. Gilbert, 2009-Ohio-463 ¶ 2 (Ohio Ct. App. Feb. 5, 2009).
4
  Id.
5
  Id. ¶ 90.
6
  State v. Gilbert, 2009-Ohio-6543 ¶ 1 (Ohio 2009).
Case No. 1:19-cv-2968
Gwin, J.

        In 2011, Gilbert petitioned for habeas corpus relief for his 2007 conviction. 7 This

Court granted in part and denied in part Gilbert’s petition. 8 Thereafter, the Sixth Circuit

affirmed the Court’s partial denial of Gilbert’s petition but reversed the partial grant. 9

        On December 23, 2019, Gilbert filed the instant habeas petition, his second habeas

petition seeking relief from his 2007 conviction. 10 This time, Gilbert asserts three grounds

arising out of a state court’s adjudication of his 2016 motion for a new trial. 11

        On January 27, 2020, Respondent moved to transfer this case to the Sixth Circuit. 12

Gilbert did not file a response to the motion to transfer.

                                                  II.         Discussion

        Under 28 U.S.C. § 2244(b)(3), a prisoner seeking to file a second or successive

habeas petition must first request an order from the court of appeals authorizing the district

court to entertain the petition. 13 If the prisoner files the successive petition in the district

court without court of appeals authorization, the district court must transfer the motion to

the court of appeals. 14

        Gilbert’s instant petition is his second attempt to invalidate the 2007 judgment

authorizing his confinement. 15 Therefore, Gilbert’s instant petition is a second or

successive habeas petition under 28 U.S.C. § 2244(b)(3).


7
  Gilbert v. Tibbals, No. 1:11-CV-558, 2013 WL 2456365 (N.D. Ohio June 5, 2013).
8
  Id.
9
  Gilbert v. Tibbals, 593 Fed. Appx. 494 (6th Cir. 2014).
10
   Doc. 1.
11
   Doc. 1-2.
12
   Doc. 6. Petitioner did not respond to Respondent’s motion to transfer.
13
   A “second” or “successive” habeas corpus petition is one that “attempt[s] to invalidate the judgment
authorizing the petitioner’s confinement” and which the petitioner has already challenged in a federal habeas
petition. In re Caldwell, 917 F.3d 891, 893 (6th Cir. 2019) (citing Magwood v. Patterson, 561 U.S. 320, 332-
33 (2010)).
14
   See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam).
15
   See Gilbert, 2013 WL 2456365.
                                                        -2-
Case No. 1:19-cv-2968
Gwin, J.

       Gilbert has not argued or presented evidence that the Sixth Circuit has authorized

him to file a successive habeas petition.

                                            III.         Conclusion

       For the reasons stated above, the Court TRANSFERS Gilbert’s successive § 2254

habeas petition to the Sixth Circuit for consideration.




       IT IS SO ORDERED.



Dated: March 16, 2020                                    s/      James S. Gwin
                                                         JAMES S. GWIN
                                                         UNITED STATES DISTRICT JUDGE




                                                   -3-
